Title: To George Washington from Ferdinando Fairfax, 22 August 1797
From: Fairfax, Ferdinando
To: Washington, George



Respected Sir,
Shannon-hill 22d Aug: 1797.

Upon more particular Inquiry respecting the Cook of whom I was speaking to you, he is said to possess some ill qualities that might probably disqualify him for your Service; therefore it wou’d not be adviseable to calculate on getting him, if you can be otherwise supplied with a good Cook. My near neighbour Mr Robt Baylor (at whose house Mr Payton Gwynn, his master, stay’d, when up the Country) tells me that Dishonesty was the cause of his being first sold from Shirley; and that is a quality not often corrected by time.
I have only to regret being thus deprived of an opportunity of rendering some service in this business; and make this early communication to prevent suspense.
When you have made your determination, how to dispose of your Jacks, I shall esteem it a favor to be made acquainted with it. To hire for a certain price or for a share of Profits, would suit me; tho, if I could get one of the best, I would rather buy. With great respect I am, Sir, Your hble servt

Ferdno Fairfax

